Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 25, 2018

The Court of Appeals hereby passes the following order:

A18D0187. ERIC ULYSSES JACKSON v. THE STATE.

      We originally dismissed this discretionary application as untimely and because
it appeared that Eric Ulysses Jackson failed to comply with our order to file a copy
of the stamp “filed” trial court order within 10 days of November 28, 2017. On
December 8, 2017, the last day Jackson could comply with our November 28, 2017
order, Jackson mailed a motion to supplement his application with a copy of the trial
court’s stamp “filed” order. Therefore, Jackson timely filed the order pursuant to our
Rule 4 (c). Jackson also filed a motion for reconsideration asking this Court to
reconsider its order of dismissal.
      Accordingly, Jackson’s motion to supplement the application is GRANTED,
and the application is REINSTATED. Our December 14, 2017 order dismissing the
application is hereby VACATED. Jackson’s motion for reconsideration is DENIED
AS MOOT. Upon full consideration of the merits of the application for discretionary
review, however, we hereby DENY the application.
      Because of this disposition, Jackson’s motion to retrieve the trial record from
the Superior Court of Forsyth County and his motion for sanctions are hereby again
DENIED AS MOOT.
                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/25/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.